         Case 1:18-cv-11646-NRB Document 21 Filed 03/19/19 Page 1 of 1




                                                                                156 Fifth Avenue, Suite 904
                                                                                New York, NY 10010



March 19, 2019                                                             Direct Tel:
                                                                           Direct Fax:
                                                                                         212 257-4455
                                                                                         212-612-3297
                                                                           E-mail:       robert.whitman@mishcon.com
VIA CM/ECF
Hon. Naomi Reice Buchwald, U.S.D.J.
United States District Court
  for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:    Caiola v. Maisonneuve, No. 1:18-cv-11646-NRB

Dear Judge Buchwald:

       This firm represents plaintiff Benedict Caiola in the above captioned matter. We write to
inform the Court of the status of related case Maisonneuve v. Caiola, 2:18-cv-13955-JMV-MF
(D.N.J.).

        On March 18, 2019, Honorable Judge Vasquez granted Mr. Caiola’s motion to transfer
the related case and ordered the case be transferred to the Southern District of New York. A
copy of that order is attached as Exhibit A to this letter.

       As a result, Mr. Caiola respectfully requests that the Court lift the stay in 1:18-cv-11646-
NRB.



                                                     Sincerely,

                                                     /s/ Robert A. Whitman

                                                     Robert A. Whitman

cc:    Ryan J. Cooper, Esq.
       Vincent Filardo, Jr., Esq.
